Citation Nr: 0210782	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-14 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for a low back strain 
with spondylolysis and spondylolisthesis at L5-S1, currently 
rated 60 percent disabling.

2.  Entitlement to an increased rating for a left patella 
cyst with status post arthroscopy and bone graft from the 
proximal tibia and with traumatic degenerative joint disease, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied ratings in excess of 20 
percent for service-connected low back strain with 
spondylolysis and spondylolisthesis at L5-S1 and in excess of 
10 percent for service-connected left patella cyst status 
post arthroscopy and bone graft from the proximal tibia with 
traumatic degenerative joint disease.  

A March 2000 supplemental statement of the case/hearing 
officer's decision granted entitlement to a 60 percent 
disability rating for the veteran's service-connected low 
back strain with spondylolysis and spondylolisthesis at L5-
S1, effective from October 4, 1998, and continued the 
10 percent disability rating for a service-connected left 
patella cyst with status post arthroscopy and bone graft from 
the proximal tibia and with traumatic degenerative joint 
disease.  

The Board notes that the hearing officer also denied referral 
for extraschedular consideration but invited the veteran to 
submit an application for a total disability rating based 
upon individual unemployability (TDIU).  A November 2000 
rating decision granted entitlement to the veteran's claim 
for a TDIU (100 percent rating), effective from October 4, 
1998.  



FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The veteran's current 60 percent rating is the maximum 
evaluation allowed for service-connected low back strain with 
spondylolysis and spondylolisthesis at L5-S1; his low back 
disability alone is not productive of marked interference 
with employment, nor has it necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.

3.  Persuasive medical evidence demonstrates the veteran's 
service-connected left patella cyst status post arthroscopy 
and bone graft from the proximal tibia is presently 
manifested by no more than slight instability; there is X-ray 
evidence of traumatic degenerative joint disease but there is 
no clinical evidence of limited or painful motion of the left 
knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
service-connected low back strain with spondylolysis and 
spondylolisthesis at L5-S1 are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.16, 4.71a, Diagnostic Code 5293 (2001); 
66 Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The criteria for a 10 percent rating for service-
connected left patella cyst status post arthroscopy and bone 
graft from the proximal tibia with traumatic degenerative 
joint disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261, 5257 (2001); 66 Fed. Reg. 45,620-45,632 (August 
29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the April 1999 statement of the case and the March 2000 
supplemental statement of the case adequately notified the 
veteran of the evidence necessary to substantiate the matters 
on appeal and of the action to be taken by VA.  The veteran 
was notified that he was responsible for providing evidence 
probative of his claim, including the identification and 
authorization of sources of medical evidence, and, 
subsequently, that VA had obtained all of the pertinent 
evidence within its responsibility.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes the veteran's service 
medical records and all identified and authorized medical 
records pertinent to the matters on appeal have been 
obtained.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent a VA compensation examination in July 1998 
and that evidence sufficient for an adequate determination of 
the matters on appeal has been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  The 
Board parenthetically notes that the veteran is already in 
receipt of a total (100 percent) compensation rating based on 
individual unemployability.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

I.  Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2001).

A)  Low Back Disability

Background  Service medical records show the veteran 
sustained an acute low back muscle strain in December 1988 
while lifting trays.  The veteran served on active duty until 
June 1991.

VA X-ray examination in August 1991 revealed spondylolysis 
with spondylolisthesis of L5 upon S1.  An October 1991 
examination report noted a diagnosis of chronic left low back 
pain without evidence of radiculopathy, sciatic notch 
tenderness or muscle spasm.  Straight leg raises were normal 
and knee and ankle jerks were 2+.  There were no sensory 
deficits.

In December 1991, the RO granted entitlement to service 
connection for low back strain with spondylolysis and 
spondylolisthesis at L5-S1.  A 10 percent disability rating 
was assigned effective from June 8, 1991.

In a January 1996 decision the veteran was granted 
entitlement to an increased 20 percent disability rating for 
his service-connected low back strain with spondylolysis and 
spondylolisthesis at L5-S1.  

In June 1998, the veteran requested entitlement to an 
increased rating for his service-connected back disorder.  In 
support of his claim he submitted a copy of correspondence 
dated in March 1998 stating he had been found not medically 
suitable for employment with the United States Postal Service 
as a result of his back and knee disorders.  

VA examination in July 1998 noted the veteran reported he 
sustained a low back injury in approximately 1988 and that 
subsequent X-ray examination revealed fractures of transverse 
processes, spondylolysis, and spondylolisthesis of the lumbar 
spine.  The examiner noted the veteran's gait was normal 
without the use of any assistance device.  He was able to 
move about the examining room, undress, dress, mount and 
dismount the examining table, and rise from the supine to a 
sitting position normally.  It was noted he wore a back brace 
which he removed himself.  He was able to forward bend 80 
degrees to within 2 inches of the floor and had backward 
extension to 20 degrees.  There was full lateral flexion and 
rotation of the lumbar spine.  Straight leg testing was 
negative.  There was no evidence of sciatic notch tenderness, 
muscle spasm, sensory deficits, or motor deficits.  Knee and 
ankle jerks were 2+.  The diagnoses included status post 
fractures of transverse processes, spondylolysis, and 
spondylolisthesis of the lumbar spine.

Computed tomography (CT) scan of the lumbar spine in October 
1998 revealed small central herniated nucleus pulposus at L4-
L5 with effacement of the ventral epidural fat and a slight 
impression on the ventral thecal sac and bilateral L5 
spondylolysis with 9 millimeters (mm) to 10 mm of anterior 
spondylolisthesis of L5 relative to S1 and some chronic 
sclerosis and hypertrophy along the pars defects identified.  

VA hospital records dated in December 1999 show the veteran 
underwent L5 - S1 posterior 
decompression/fusion/instrumentation for Grade I 
spondylolisthesis and mechanical back pain.  

Legal Criteria  The Rating Schedule provides that the maximum 
rating for lumbosacral strain is 40 percent when there is 
listing of the whole spine to the opposite side with a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71, Diagnostic Code 5295 (2001).  

The Rating Schedule provides that the maximum rating for 
limitation of motion of the lumbar spine is 40 percent when 
such limitation is severe.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2001).

The Rating Schedule also provides that the maximum rating for 
intervertebral disc syndrome is 60 percent when there is 
pronounced disability with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

38 C.F.R. Part 4, § 4.71a, Code 5285 (2001) provides an 
additional 10 percent rating if there is a history of a 
vertebral fracture with demonstrable deformity of a vertebral 
body.

The Court has also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based upon functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The VA General Counsel, in a 
precedent opinion, has held that Diagnostic Code 5293, 
intervertebral disk syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
are applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).

The Court has held that a lay person can provide evidence of 
visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA 
regulations, however, require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40 (2001); see also 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Analysis  As a preliminary matter, the Board notes the 
veteran's current 60 percent rating is the maximum evaluation 
allowed by Code 5293.  The Board recognizes that the Court 
has held that where evaluation is based on limitation of 
motion the question of whether pain and functional loss are 
additionally disabling must be considered; however, the Court 
has also held that such consideration is not required when 
the current rating is the maximum disability rating available 
for limitation of motion.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Here, the veteran's 60 percent rating 
exceeds the maximum rating for limitation of motion of the 
lumbar spine.  Accordingly, consideration of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not warranted in this 
case. 

Although the July 1998 VA examiner noted diagnoses including 
status post fractures of transverse processes of the lumbar 
spine, the October 1998 CT scan of the lumbar spine revealed, 
among other things, evidence of bilateral pars intra-
articularis defects but no evidence of transverse process 
fracture.  Even assuming that a vertebral fracture was part 
of the veteran's service-connected low back disability, there 
is no radiographic or other competent evidence to show a 
vertebral deformity.  Therefore, the entitlement to an 
additional 10 percent disability rating for the residuals of 
a vertebra fracture is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2001). 

The Board notes the veteran contends, in essence, that his 
back disability interferes with his ability to seek and 
obtain gainful employment.  While lost time from work related 
to a disability may enter into the evaluation, the rating 
schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity" of the disability.  
See 38 C.F.R. § 4.1.  

In this case, the Board finds the veteran's service-connected 
back disorder demonstrates no more interference with 
employment than is contemplated by the present schedular 
rating provided for a pronounced disability.  There is no 
evidence of frequent periods of hospitalization related to 
this disorder.  Therefore, the Board finds there is no 
persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related solely to this 
service-connected disorder, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The 
Board again parenthetically notes that the veteran is already 
in receipt of a total (100 percent) compensation rating based 
on individual unemployability due to his service-connected 
disabilities, to include his left knee disorder and irritable 
bowel syndrome.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher or extraschedular rating. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The 
Board finds the preponderance of the evidence is against the 
veteran's claim.

B)  Left Knee Disability

Background  Service medical records include a January 1991 
report from the veteran's physical evaluation board which 
found he was unfit for duty as a result of a lytic lesion to 
the left patella, left knee synovitis, and left retropatellar 
pain syndrome.

VA examination in August 1991 noted a normal range of motion 
to the left knee with crepitus and pain upon flexion and 
extension.  There was a well-healed surgical scar and diffuse 
tenderness to the anterior aspect of the knee joint.  The 
examiner noted mild relaxation of the collateral ligaments as 
compare to the right but no present effusion.  The diagnoses 
included residuals of bone cyst excision to the left knee.  
X-ray examination revealed degenerative joint disease to the 
left knee.  

In December 1991, the RO granted entitlement to service 
connection for left patella cyst status post arthroscopy and 
bone graft from the proximal tibia with traumatic 
degenerative joint disease.  A 10 percent disability rating 
was assigned effective from June 8, 1991.

VA examination in August 1996 noted the veteran walked with a 
normal gait wearing a knee brace which he removed himself.  
He was able to move about the examining room and mount and 
dismount the examining table easily.  He could hop on either 
foot and heel and toe walk but could only partially squat and 
rise.  Seated measurements of the left thigh were 1/2 inch in 
circumference less than the right but knee measurements were 
equal.  There was full range of motion for flexion and 
extension with no evidence of pain.  Patella apprehension, 
grind, and McMurray's tests were positive.  Lachman's sign 
was negative.  There was 10 degrees of lateral motion of the 
left knee and crepitus.  The diagnosis was internal 
derangement, patellofemoral syndrome, and early degenerative 
joint disease of the left knee.  

In a February 1997 rating decision the RO continued the 10 
percent disability rating for the veteran's service-connected 
left patella cyst status post arthroscopy and bone graft from 
the proximal tibia with traumatic degenerative joint disease.

VA hospital records dated from April 29, 1998, to May 1, 
1998, show the veteran underwent exploration of the "right" 
popliteal fossa with excision of adventitious cysts.

In June 1998, the veteran requested entitlement to an 
increased rating for his service-connected left knee 
disorder.  He noted he had undergone surgical treatment at a 
VA facility in May 1998.  In support of his claim he 
submitted a copy of correspondence dated in March 1998 
stating he had been found not medically suitable for 
employment with the United States Postal Service as a result 
of his back and knee disorders.  

A July 1998 VA examination report noted the veteran's gait 
was normal without the use of any assistance device and that 
he was able to move about the examining room, undress, dress, 
mount and dismount the examining table, and rise from the 
supine to a sitting position normally.  It was noted he wore 
a knee brace which he removed himself.  There was mild genu 
varum to the knees.  The veteran was able to hop on either 
foot and heel and toe walk but showed discomfort upon 
squatting and rising.  There was full range of motion of the 
left knee with positive crepitus and a positive McMurray's 
sign.  Patellar grind, apprehension, and Lachman's tests were 
negative.  The diagnoses included history of degenerative 
joint disease of the left knee.  The examiner stated the 
veteran had recently undergone removal of a clip from above 
the left patella which had lessen his knee pain.  

At his personal hearing in October 1999 the veteran testified 
that, in essence, his knee had previously given way causing 
him to fall but that it had not happened recently because he 
wore a knee brace.  He also complained the knee was creaky 
and sore because of arthritis.  He stated his symptoms were 
aggravated by extended walking and standing.  

Legal Criteria  The Rating Schedule provides compensable 
ratings for impairment of the knee when there is evidence of 
slight (10 percent), moderate (20 percent), or severe 
(30 percent) recurrent subluxation or lateral instability.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001). 

The Rating Schedule also provides that traumatic arthritis, 
established by x-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2001).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected; however, limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  

Compensable ratings are provided for limitation of extension 
of the leg when extension is limited to 10 degrees (10 
percent), 15 degrees (20 percent), 20 degrees (30 percent), 
30 degrees (40 percent) or 45 degrees (50 percent).  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).  Limitation 
of leg flexion is compensable when flexion is limited to 45 
degrees (10 percent), 30 degrees (20 percent), 15 degrees (30 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2001).  Normal knee flexion and extension is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2001).

Under the provision of VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), when a veteran with knee disability rated for 
instability also has arthritis and limitation of motion in 
the knee to at least the noncompensable degree, then a 
separate rating could be assigned for the arthritis and 
limitation of motion under Diagnostic Codes 5003, 5260, and 
5261.  A subsequent GC opinion, VA O.G.C. Prec. Op. No. 9-98 
(August 14, 1998), indicated in a footnote that "[a] separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59..." under the 
holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Analysis.  In this case, as a preliminary matter, the Board 
notes that the veteran's service-connected knee disability is 
presently rated under the criteria for other knee impairment, 
38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Based upon the evidence of record, the Board finds persuasive 
medical evidence demonstrates the veteran's service-connected 
left patella cyst with status post arthroscopy and bone graft 
from the proximal tibia and traumatic degenerative joint 
disease is presently manifested by no more than a slight 
disability.  The July 1998 VA objective medical examination 
findings revealed left knee crepitus and discomfort upon 
squatting and rising; however, there was no specific 
reference to instability or subluxation and the veteran's 
gait was normal.  The examiner noted the veteran was able to 
move about the examining room, undress, dress, mount and 
dismount the examining table, and rise from the supine to a 
sitting position normally and was able to hop on either foot 
and heel and toe walk.  The 1996 and 1998 VA examinations did 
show a positive McMurray's test, and it was noted upon the 
latter evaluation that the veteran wore a knee brace.  The 
Board also notes that the veteran testified in October 1999, 
in essence, that he would have episodes of instability 
resulting in falls but for the brace.  However, with no 
specific reference to instability or subluxation, the Board 
is unable to conclude that there is more than mild 
instability or more than slight overall impairment of the 
knee.  Under these circumstances, the current 10 percent 
rating is consistent with the degree of functional impairment 
that has been demonstrated.  Such does not end the Board's 
inquiry as there is also X-ray evidence of arthritis of the 
joint in question.

The VA examination in August 1996 and July 1998 revealed full 
range of motion of the left knee, and it was specifically 
noted in both examination reports that there was no pain upon 
motion.  Under these circumstances, a separate compensable 
rating for the veteran's arthritis of the left knee is not 
warranted.  VA O.G.C. Prec. Op. No. 23-97; VA O.G.C. Prec. 
Op. No. 9-98; Lichtenfels, supra.  In the absence of clinical 
evidence of pain, flare-ups of pain, weakness on motion, 
excess fatigability, or incoordination due to the veteran's 
service-connected left knee disability, a separate 
compensable rating under 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5260, 5261; and DeLuca v. Brown, 8 
Vet. App. 202 (1995), is also not warranted.  

The Board also finds there is no persuasive evidence of any 
unusual or exceptional circumstances as to warrant an 
extraschedular rating for this disability.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service was not warranted.  See 
Bagwell, 9 Vet. App. 337.

The preponderance of the evidence is against the veteran's 
claim for entitlement to a rating in excess of 10 percent.  
See generally Gilbert, 1 Vet. App. 49; Ortiz, 274 F. 3d 1361.


ORDER

Entitlement to an increased or extraschedular rating for 
service-connected low back strain with spondylolysis and 
spondylolisthesis at L5-S1 is denied.

Entitlement to an increased rating for service-connected left 
patella cyst with status post arthroscopy and bone graft from 
the proximal tibia and with traumatic degenerative joint 
disease is denied



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

